DETAILED ACTION
This action is pursuant to the claims filed on August 11, 2022. Claims 22, 30-39 and 45 are pending. Claims 1-21, 23-29 and 40-44 are cancelled. A final action on the merits of claims 22, 30-39, and 45 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 30-39 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 22, ln. 15-16 recites “the electrodes”. However, there is insufficient antecedent basis for said limitation.
Claim 22, ln. 18 recites “the ablation electrodes”. However, there is insufficient antecedent basis for said limitation.
Accordingly, claims 30-39 and 45 are rejected by virtue of their dependency on independent claim 22.
Claim 30 recites additional “a plurality of electrodes”. It is unclear how many different types of electrodes there are given the many electrodes that are claimed throughout (e.g. the electrodes, the ablation electrodes, electrodes in claim 1, and a plurality of electrodes).
Claim 33 recites “an electrode”. It is unclear how many different types of electrodes there are given the many electrodes that are claimed throughout (e.g. the electrodes, the ablation electrodes, electrodes in claim 1, and a plurality of electrodes in claim 30).
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (hereinafter ‘Hall’, U.S. PGPub. No. 2003/0060821).
In regard to independent claim 22, Hall discloses a system for performing ablation (see exemplary system as shown in Figs. 1-3) comprising: 
an ablation device (apparatus 50, 70, 90 as shown in exemplary Figs. 1-3) comprising: 
a body (centering element 60 in Figs. 9-10) comprising a distal tip (distal end 61); 
a sheath ([0065]: ablation elongate body 50 in Fig. 10); 
an anchor (centering balloon 62 in Figs. 9-10); and 
an ablation apparatus (ablation apparatus 50 comprising a distal end portion having expandable ablation element 53 in Fig. 9-10), 
wherein the anchor is coupled to the body (the centering balloon 62 is coupled to the end 61 in Figs. 9-10), the ablation apparatus being directly coupled to the sheath (the ablation element 53 is directly coupled to the elongated body of the ablation body 50 as shown in Figs. 9-10), wherein the ablation apparatus comprises a retracted configuration ([0062]: ablation element is collapsed when introduced through an introducer sheath) and a deployed configuration that comprises radial expansion of the ablation apparatus in a manner that provides a circumferential arrangement of the ablation apparatus relative to the sheath ([0062]: ablation element assumes a preformed position once it is free from the introducer sheath and is radially expanded about the ablation element body 50 as shown in Fig. 10).
However, the embodiment of Fig. 10 of Hall does not disclose the electrodes on the ablation apparatus being an umbrella ablator that comprises the arrangement as claimed in claim 22 and 30.
In an alternate embodiment of Fig. 3, Hall discloses an umbrella ablator (apparatus 90 in Fig. 3) comprising a distal ring and a plurality of struts, the ring comprising a plurality of ablation electrodes arranged circumferentially about the ring and when deployed, the plurality of ablation electrodes are arranged in a plane approximately perpendicular to the sheath axis to be compressed against a target tissue, wherein the distal ring is continuous and/or segmented  ([0065]: Fig. 3 illustrates the struts having a distal ring configuration 93 when it is in an expanded configuration; the electrodes are along the distal ring and are arranged in a plane perpendicular to the body 50; note that the ring is a continuous ring; however, as shown in Fig. 3, the distal ring can also be separated into four pie-shaped segments formed by the struts supported by the catheter 91). Furthermore, each of the electrodes disposed on a corresponding strut in the retracted assume a parallel arrangement with respect to the sheath/body (the thickness of the electrode is parallel to the body 50 in Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the ablator of Hall in Fig. 10 with the umbrella ablator for their use in the catheter art to electrically isolate wall portion of a heart.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall as applied to claim 30/22, and further in view of Balbierz et al. (hereinafter ‘Balbierz’, U.S. Pat. No. 6,770,070).
In regards to claim 33, Hall discloses the invention substantially as claimed in claim 30/22 and discussed above but fails to disclose a plurality of sensors/feedback circuit arranged about the ring, each sensor being associated with an electrode/ablation circuit. 
Balbierz teaches providing at least one contact force sensor on an electrode (sensor 22 is on electrode 18 as shown in Fig. 15A; col. 17, Ins. 51-53: sensors 22 are coupled to the energy delivery devices 18; col. 18, Ins. 7-10 & Ins. 13-19: force sensors include strain gauges) to measure an amount of contact force against a target tissue by the electrode (e.g. col. 16, In. 5-6: “sensors 22 can be at exterior surfaces of the electrodes 18 at their distal ends or intermediate sections”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation apparatus of Hall and incorporate a contact sensor as taught by Balbierz, thereby arriving at the claimed invention. Using a force sensor in combination with a feedback system allows an operator to determine whether the ablation apparatus is in direct contact with a target tissue prior to and during an ablation treatment.
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall as applied to claim 22 above, and further in view of Leo et al. (hereinafter ‘Leo’, U.S. PGPub. No. 2010/0298826).
In regards to claims 34-36, Hall discloses the invention substantially as claimed in claim 22 above. However, Hall fails to disclose that the ablation apparatus comprises at least one sensor operably coupled to the ablation apparatus as claimed.
Leo teaches a contact force sensor (force sensor 38 in Fig. 1 and force sensor 142 in Fig. 10) operably coupled to an electrode pad (ablation head 36 in Fig. 1 and 144 in Fig. 10) that provides feedback to an operator that the ablation apparatus is in contact with a target tissue ([0061]-[0068]). Furthermore, the contact force sensor is operably connected to the control system (the force sensor 142 is operably coupled to the processor 164, [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further provide a contact force sensor as taught by Leo. Contact force data can be used to control the power output to the electrode so as to reduce unwanted tissue damages ([0023]). 
Claim 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall and Leo as applied to claim 34 above, in view of Kunis et al. (hereinafter ‘Kunis’, U.S. PGPub. No. 2007/0083194) and further in view of Werneth et al. (hereinafter ‘Werneth’, U.S. PGPub. No. 2006/0106375).
In regards to claims 37-40, Hall discloses the invention substantially as claimed in claim 34 above. However, Hall fails to disclose a control system and a controller as claimed. 
Leo further discloses a control system connected to the ablation device and inherently comprising a set of software instructions (a control system 124 comprising programming instructions 170 in Fig. 10, [0078], [0079]) and a controller (central processor 164) operably connected to the ablation device and the control system and configured to control operation of the one or more functions related to at least one of the anchor and the ablation apparatus ([0079]: the central processor 164 contains programming instructions 170 to be carried out by the central processor 164 including providing real time information via one or more displays 176; [0084]: controlling the robotic manipulator 184; [0087]: processor 164 is instructed to energize the ablation head depending upon the user input by controlling the RF generator via the output controller 173, at a desired level of energization). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hall and incorporate a control system of Leo for various reasons including transmitting real-time information to a display for real-time visualization of the data received from the ablation catheter and/or manually controlling the RF generator by receiving user input.
However, Hall/Leo combination does not disclose that the anchor comprises a sensor that operates to provide feedback to the operator that the anchor is sufficiently retained. 
In the same field of endeavor, Kunis teaches providing one or more sensors (sensors and electrodes in Fig. 3, [0078]) on an anchor (carrier assembly 55 in Fig. 3; [0079]: assembly 55 is sized to engage a pulmonary vein so that the assembly 45 [ablation apparatus] is capable of engaging the ostium of the pulmonary vein). It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the anchor of Hall/Leo combination and provide one or more ablation electrodes and one or more sensors as taught by Kunis. Doing so allows the anchor to sense tissue adjacent to the anchor and deliver energy depending upon the clinical need ([0078]).
However, Hall/Leo/Kunis combination does not disclose the sensor of the anchor is one or more force sensors/contact sensor for determining which of the plurality of deployed positions is sufficient for maintaining positioning of the anchor within the lumen.
Werneth teaches a list of sensors that are known in the art, including a plurality of force sensors ([0081]: force sensing transducer such as a strain gauge) that can be incorporated into accessory device that facilitates in ablation procedure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of force sensors and appropriate control system as taught by Werneth into the anchor of Hall/Leo/Kunis combination, thereby arriving at the claimed invention so that the force sensors are capable of determining whether the accessory device such as an anchor is anchored within a body lumen. Incorporating a plurality of force sensors into any portions of the accessory device would be well within the level of ordinary skilled in the art and a predictable result would ensue.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall as applied to claim 22 above and further in view of Fjeld et al. (hereinafter ‘Fjield’, U.S. PGPub. No. 2006/0009753).
In regard to claim 45, Hall discloses the invention substantially as claimed in claim 22 and discussed above. However, Hall does not disclose that the anchor is a mushroom anchor.
Fjeld teaches providing an anchor distal to an ablation apparatus (anchor 62 in Fig. 1 arranged axially from an ablation apparatus). Fjeld further discloses that the anchor is a mushroom anchor when expanded (Figs. 24-25, anchor 1960; Fig. 25 illustrates a mushroom head configuration, [0108]) for the same purpose of anchoring and centering the ablation apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the anchor of Hall with the mushroom anchor of Fjeld for their use in the catheter art for centering ablation apparatus with respect to a vascular structure such as a pulmonary vein ([0108]).
Response to Arguments
Applicant’s Remarks filed on August 11, 2022 is acknowledged.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 22, 24-25, 30-32, and 42-43 under 35 U.S.C. 103(a) as being unpatentable over Hall (U.S. PGPub. No. 2003/0060821) in view of Falwell et al. (U.S. PGPub. No. 2002/0065515) have been fully considered. Applicant argues that Hall describes a punctiform electrodes as shown in Figs. 21 and 22 and explained in paragraph [0088]. However, it is unclear whether the electrodes of embodiment of Fig. 3 incorporates the punctiform electrodes of embodiment in Fig. 21-22. Given that the claim broadly claims that the electrodes are parallel with the axis of the sheath, it is noted that each of the electrodes 94 extends in the x-,y-,z- axes (x-axis & y-axis forming the surface disposed at the distal end of the stent as exemplified in Figs. 21 and 22) and the thickness of the electrode which is the z-axis of the electrode is parallel to the sheath (body 50 in Fig. 3). Therefore, this argument is unpersuasive and it is the Examiner’s position that Hall discloses all the limitations as set forth in independent claim 22. In view of the claim amendment of independent claim 22, the Examiner no longer relies on Falwell as a secondary reference. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/11/2022